Citation Nr: 1114989	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-13 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable initial disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to December 1992 in the U.S. Navy and from April 1995 to June 1995 in the U.S. Army.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran's appeal was denied in an April 2005 rating decision and an October 2008 Board decision.  The Veteran appealed to the Court of Appeals for Veterans Appeals (Court) which remanded the Veteran's claim for service connection for bilateral hearing loss to the Board.  In an August 2010 decision, the Board remanded the claim for further medical development.  In a January 2011 rating decision, the RO granted service connection for left ear hearing loss and the Veteran has submitted a notice of disagreement with the noncompensable evaluation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary and that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  Although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").  For the reasons below, the Board finds that VBA did not substantially comply with the August 2010 remand order.

The RO granted entitlement to service connection for left ear hearing loss but not right ear hearing loss based on a VA audiologist's December 2010 examination report that was performed to comply with the Board's August 2010 remand.  The Veteran's attorney has contended that the VA audiology examination was inadequate, but the attorney has not specified how it was inadequate.  The Board finds that the December 2010 examination did not substantially comply with the August 2010 remand for the following reasons.

In the remand order, the Board directed the examiner to provide an opinion whether it was as likely as not that any hearing loss manifested by the Veteran was incurred during or aggravated by his active duty military service.  The remand additionally required the examiner to "include all rationale underlying the opinion" in a written examination report.  The December 2010 examiner noted in her report that the audiology examination resulted in a finding of "mild to moderate hearing loss" and that a review of the Veteran's VA claims folder showed a "significant threshold shift was present in the left ear from 1995 to 1996," while the right ear had no similar "significant change."  The examiner opined that because of the 'significant threshold shift,' the left ear was likely due to exposure to noise during active duty but the right ear hearing loss was likely not due to exposure to noise during active duty.  The rationale for the opinion was stated to be "opinion based on clinical expertise as a licensed audiologist." 

The examination report does not include an explanation of why the significant threshold shift is important to the conclusions made by the examiner, and includes no explanation why the right ear, with similar hearing loss, is not deemed to be due to exposure to, presumably, the same noise to which the left ear was exposed.  The Board has no way of knowing from the four corners of the opinion whether the conclusion is based on the anecdotal experience of the examiner or based on sound medical principles.  The examiner did not provide the Board with any way to determine whether the conclusions reached are supported by medical literature or research, or were simply based on "clinical expertise as a licensed audiologist."  In sum, the examination report does not include "all rationale" underlying the opinion reached and, therefore, the Board has no way of assessing its probative value. 

The Court has held that once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make reasonable efforts to assist in obtaining evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 5103A(a)(1) includes providing an examination that is adequate for rating purposes.  It is incumbent upon the rating official to ensure that a diagnosis or condition is described and supported in sufficient detail for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  The Board remands the claim for further evidentiary development to comply with the August 2010 remand.

As noted, the Veteran's left ear hearing loss has been service-connected and has been evaluated as noncompensably disabling by the RO.  The Veteran has submitted a January 2011 notice of disagreement with the initial disability rating, but the record does not include a statement of the case (SOC) addressing the issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that where an NOD is filed, but an SOC has not been issued, the Board must remand the claim so that an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he identify any treatment or examination of his hearing loss since January 2011.  Any response provided by the Veteran shall be associated with the Veteran's VA claims folder and any records identified shall be obtained and associated with the Veteran's VA claims folder.

2.  Following completion of the foregoing, VBA shall provide the Veteran's VA claims folder to the VA audiologist who conducted the January 2011 audiology examination.  That examiner shall review the Veteran's VA claims folder and provide a written report that includes an opinion addressing whether it is at least as likely as not that the Veteran's right ear hearing loss was incurred during or aggravated by the Veteran's active duty service.  If the examiner provides an opinion that the Veteran's right ear hearing loss is less likely than not due to exposure to noise during service, the examiner shall provide the reasons why that is the case.  The examiner's report shall include references to medical literature or research that supports the conclusion reached.

If the VA audiologist who conducted the January 2011 examination is not available, VBA shall provide the Veteran's VA claims folder to an appropriate VA audiologist who shall provide the requested opinion.  If that examiner deems it necessary to examine the Veteran in order to provide the opinion, such examination shall be accomplished.

The written examination report shall be associated with the Veteran's VA claims folder.

3.  Following the foregoing and after completion of any further development deemed necessary, VBA shall adjudicate the Veteran's claims for entitlement to service connection for right ear hearing loss and entitlement to an initial compensable disability rating for service-connected left ear hearing loss.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


